Citation Nr: 0609697	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder secondary to service-connected left shoulder 
disability.

2,.  Entitlement to an increased evaluation for 
gastroesophageal reflux disorder (GERD).

3.  Entitlement to an increased evaluation for a neurological 
disorder secondary to service-connected right shoulder 
disability, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1958.

A claim was initially brought to the Board of Veterans' 
Appeals (the Board) from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL 
with regard to increased compensation payable for the 
veteran's service-connected right shoulder disability and 
residuals of a laceration of the left fourth finger, and 
entitlement to service connection for a left shoulder 
disorder secondary to a service-connected right shoulder 
disability.

In August 2001, the veteran testified before a Veterans Law 
Judge with regard to numbness in his right shoulder and 
tingling in his arm secondary to his service-connected right 
shoulder disability.  That issue was referred to the RO for 
adjudication.

This case was remanded by the Board for additional 
development in January 1995 and May 1998. 

In November 2001, the Board denied entitlement to an 
increased evaluation in excess of 50 percent disabling for 
residuals of a right shoulder.  The Board granted a 10 
percent rating for residuals of a laceration of the left ring 
finger; and the Board  granted service connection for a left 
shoulder disability.  

A 10 percent rating was already in effect, each, for 
residuals of laceration of the left index finger; and for 
residuals of laceration of the left middle finger.

In rating action by the RO in February 2003, service 
connection was granted for right brachial plexus injury, 
claimed as numbness and loss of feeling from the elbow to the 
fingers and numbness of the fingers in cold weather, 
secondary to service connected right shoulder injury 
residuals; a separate 10 percent rating was assigned under 
Code 8599-8515.

In that same rating action, service connection was granted 
for gastritis and GERD on the basis of aggravation of a 
nonservice-connected condition by medications prescribed for 
other service connection disability; a 10 per cent rating was 
assigned.  The veteran has since appealed that action 
indicating that it is his assertion that the clinical 
evidence of record reflects that an evaluation in excess of 
10 percent is warranted even if a 10 percent element of 
disability is deducted from the initial rating because of the 
pre-existing problem.  

In that rating action, the RO continued to deny entitlement 
to a neurological disorder of the left upper extremity.

In his (and his spouse's) testimony before a Veterans Law 
Judge at the RO in December 2005, a transcript of which is of 
record, and in written communications before the Board, it is 
clear that the veteran intends that the issues shown on the 
front page of this decision be part of his appeal.  

In addition, it is also clear that it is his intention that 
this issue include entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU); that has not been fully addressed by the 
RO but is inextricably intertwined with the pending appellate 
issues.

The issues ## 2 and 3 addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue #1.

2.  Evidence and credible medical opinion raises a doubt as 
to a relationship between a separate neurological disability 
of the left shoulder and service-connected left shoulder 
disorder.

 
CONCLUSION OF LAW

A chronic neurological disorder of the left shoulder is the 
result of service-connected left shoulder disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Prior clinical and evaluative materials are in the file for 
comparative purposes.

A statement is of record from JDA, M.D., dated in December 
2005 and received by the Board with a memorandum from the 
veteran's representative in March 2006 accompanied by a 
waiver of RO consideration, as follows:

The above named person (the veteran) has 
been a patient of mine since 1986.  He 
had an injury to his night shoulder 
(Brachial Plexus) in the military 
service.  The left shoulder, in my 
opinion, at least as likely as not, is 
secondary to overuse of his left shoulder 
caused by the injury to his right 
shoulder.  He has tingling and weakness 
of the finger of his left hand secondary 
to the left Brachial Plexus injury.

The diagnosis is left shoulder Brachial 
Plexus injury from overuse and the 
neurological disease of the left arm is, 
at least as likely as not, caused by the 
left shoulder injury.  (emphasis added)

On review of the aggregate evidence, the Board finds that the 
evidence and medical opinion is reasonably adequate to 
sustain a grant of service connection for a separate and 
distinct neurological disability of the left upper extremity 
secondary to the other already service-connected left 
shoulder disability.  This is similar to the situation 
otherwise addressed with regard to his right shoulder and 
associated disability.

ORDER

Service connection for a neurological disability of the left 
upper extremity secondary to service-connected left shoulder 
disability is granted.





REMAND

With regard to rating the veteran's separate neurological 
components associable with his right shoulder disability, it 
must be noted that he has a 50 percent rating for the primary 
initial problem in addition to the more recent separate 10 
percent for the neurological components.  However, it should 
also be noted that with regard to the right upper extremity 
that it is unclear whether all aspects of this disability 
have been appropriately rated, and/or whether he is 
adequately compensated for the actual degree of impairment.  

Moreover, now with the grant of additional disability for the 
companion left upper extremity, it remains unclear whether 
there may be additional components as a result of this 
bilateral factor as relates to functionality and other 
aspects for rating comparable compensation.  (It is also 
noted that some compensation may already also be otherwise 
authorized for neurological-generated manifestations like 
pain, etc., reflected in each of the separate service 
connected grants in effect for 3 of his 5 fingers on the hand 
of that extremity as a result of lacerations).

With regard to his newly service-connected gastritis and 
GERD, the RO has been careful to note that he has been given 
service connection only for the impairment caused by his 
medications, and that this is reflective of aggravation under 
38 C.F.R. § 3.310 and Allen, op. cit.  

Nonetheless, the evidence of record and the veteran's and his 
spouse's testimony would tend to indicate that the impairment 
is much more severe than reflected in the current 10 percent 
rating, even with the deduction of the pre-existing 10 
percent.  Moreover, from rating actions and SSOC's, it is 
unclear as to the exact criteria for which the RO either 
granted the 10 percent rating and/or deducted the other 10 
percent.

And finally, given the additional nature of the aggregate 
service-connected disability reflected, the veteran's claimed 
inability to work and his claim for TDIU must be addressed as 
part and parcel of the pending appellate issues on the basis 
of being inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence 
with regard to the pending appellate 
issues, he should provide it and the RO 
should assist in that regard to the extent 
possible.

2.  The veteran should then be scheduled 
for appropriate VA examinations to 
determine the exact nature and extent of 
his service-connected disabilities, 
particularly with regard to his upper 
extremities and gastrointestinal 
disabilities.  If deduction is to be made 
by the RO in rating the GERD, a careful 
delineation must be made by the examiner 
as to what symptoms are and which are not 
due to medications.  If a decision cannot 
be made in that regard, this must also be 
so stated.  All necessary laboratory and 
other testing should be accomplished.  The 
claims file and all evidence must be 
reviewed by the examiners prior to their 
review.

3.  The case should then be reviewed by 
the RO on all pertinent pending issues.  
If the decision remains unsatisfactory, a 
SSOC should be issued and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


